DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., and further in view of Liu et al. (CN109454945A) and Fei Liu et al. (Food Hydrocolloids 2017), Wang et al. (food hydrocolloids 2018).
As to claim 1. Chen et al. disclose a gradient slow-release active composite film (see e.g. gradient antioxidant multilayer film in 2.2.2. casting process, release rate of multilayer film is slower in 4. conclusion), wherein the film, from inside to outside, is composed of an antioxidative hygroscopic internal layer (see e.g. antioxidant low layer comprising gelatin in Fig, Tea polyphenol (TP) with concentration gradient was then loaded into the middle and inner layer of the optimized multilayer film to achieve prolonged release property in abstract), at least one gradient anti-microbial antioxidative intermediate layer (see e.g. antioxidant high layer in Fig, middle mixture layer of zein/gelatin (ZG2:1, ZG1:1, ZG1:2) in 2.2.2) and at least one waterproof external layer(see e.g. layer is in direct contact with environment made of Zein, hydrophobic outer zein layer in 2.2.2); 
wherein the antioxidative hygroscopic internal layer is prepared by an alcohol-soluble protein (see e.g. Zein)-water-soluble protein (see e.g. Gelatin inner layer in 2.2.2) substrate and a water-soluble antioxidant (see e.g. Tea polyphenol (TP) with concentration gradient is loaded into the middle and inner layer in abstract); 
the gradient anti-microbial antioxidative intermediate layer (see e.g. antioxidant high layer in Fig, middle mixture layer of zein/gelatin (ZG2:1, ZG1:1, ZG1:2) in 2.2.2. Tea polyphenol (TP) with concentration gradient is loaded into the middle and inner layer in abstract) is prepared by an alcohol-soluble protein (see e.g. zein in 2.2.2)-water-soluble protein substrate(see e.g. gelatin in 2.2.2) and a lipid-soluble plant essential oil and a water-soluble antioxidant(see e.g. Tea polyphenol (TP) with concentration gradient is loaded into the middle and inner layer in abstract), wherein a mass ratio of the alcohol-soluble protein to the water-soluble protein is (1-2):(1-2)(see e.g. Zein/Gelatin stock solutions (15% w/v) (ZG) were obtained by dissolving gelatin and zein into 80% (v/v) acetic acid solution at certain mass ratio (Z/G 2:1, 1:1, 1:2) in 2.2.1), a mass percentage of the lipid-soluble plant essential oil is 2-10 wt%, a mass percentage of the water-soluble antioxidant is 1-8 wt%(see e.g. containing 7.5% TP in 2.2.2, TP was added to the G solution and ZG solution (Z/G 1:2) at the mass ratio of 2.5 wt% and 7.5 wt% respectively to obtain TP/G and TP/ZG1:2 stock solutions in 2.2.1); and the waterproof external layer is composed of a hydrophobic alcohol-soluble protein layer(see e.g. layer is in direct contact with environment made of Zein, hydrophobic outer zein layer in 2.2.2).
Fig in Chen et al.

    PNG
    media_image1.png
    710
    790
    media_image1.png
    Greyscale

Fig in instant application

    PNG
    media_image2.png
    293
    642
    media_image2.png
    Greyscale

	


instant application property-materials table by Examiner
Antioxidative hygroscopic Internal layer: gelatin, tea polyphenol in Par. 49
water-soluble antioxidant: tea polyphenol, grape polyphenol, red wine polyphenol, apple polyphenol, rosmarinic acid, antioxidant of bamboo leaf and vitamin C in Par. 21.
Waterproof External layer: hydrophobic alcohol-soluble protein layer, such as zein, wheat gliadin, hordein, kafirin and proso millet prolamin in Par. 81
alcohol-soluble protein: zein, wheat gliadin, hordein, kafirin and proso millet prolamin in par. 19.
water-soluble protein: soybean protein, whey protein, casein, gelatin and broad bean protein in Par. 19.
lipid-soluble plant essential oil: oregano essential oil, cinnamon essential oil, clove essential oil, peppermint essential oil, thyme essential oil, tea tree essential oil, rosemary essential oil, citronella essential oil, wild rose essential oil, sweet orange essential oil, eucalyptus essential oil or rose essential oil in par. 21. 
Chen et al. does not disclose internal layer also comprise alcohol-soluble protein, Chen et al. does not disclose intermediate layer comprise a lipid-soluble plant essential oil wherein a mass percentage of the lipid-soluble plant essential oil is 2-10 wt%. 
Liu et al. discloses antibacterial essential oil are added into the controlled-release antioxidant and antibacterial membrane such as  fat-soluble antibacterial essential oil is cinnamon essential oil, clove essential oil, oregano essential oil, peppermint essential oil, One or more mixtures of thyme essential oil, tea tree oil, rosemary essential oil, citronella essential oil, rose essential oil, sweet orange essential oil, eucalyptus essential oil and rose essential oil(summary of invention). Liu et al. discloses the water soluble natural antioxidant is tea polyphenol, the prolamin is zein. Liu discloses starch can be 5-30%, and zein outer can be 5-30% Liu et al. discloses essential oil can be 2.5-7.5% (see e.g. in summary, claim 3). 
Both Chen et al. and Liu et al. are analogous in the field of controlled release membrane comprising water soluble protein and alcohol soluble protein, it would have been obvious for a person with ordinary skills in the art to modify the release laminate of Chen to also include 2.5-7.5% essential oil as taught by Liu in order to increase the antibacterial property of the membrane as suggested by Liu et al. 
Chen in view of Liu et al. does not discloses internal layer also comprise alcohol-soluble protein.
Fei Liu et al. discloses it is desired for gelatin film to incorporate different ratios tea polyphenols, and zein in order to prolong the shelf life of food within the controlled-release film. 
Both Chen in view of Liu et al., and Fei Liu et al. are analogous in the field of controlled release of gelatin film, it would have been obvious for a person with ordinary skills in the art to modify the gelatin inner layer of Chen in view of Liu et al. to also include zein as taught by Fei Liu et al. in order to prolong the shelf life of food within the controlled-release film as taught by Fei Liu et al.. 
Chen in view of Liu et al., and Fei Liu et al. discloses wherein a content of the lipid-soluble plant essential oil,  a content of the water-soluble antioxidant Liu et al. discloses antibacterial essential oil are added into the controlled-release antioxidant and antibacterial membrane such as  fat-soluble antibacterial essential oil is cinnamon essential oil, clove essential oil, oregano essential oil, peppermint essential oil, One or more mixtures of thyme essential oil, tea tree oil, rosemary essential oil, citronella essential oil, rose essential oil, sweet orange essential oil, eucalyptus essential oil and rose essential oil(summary of invention). Liu et al. discloses the water soluble natural antioxidant is tea polyphenol, the prolamin is zein. Liu discloses starch can be 5-30%, and zein outer can be 5-30% Liu et al. discloses essential oil can be 2.5-7.5% (see e.g. in summary, claim 3))
Regarding the claim limitation wherein the essential oil progressively increases from inside to outside and layer by layer, progressively decreases from inside to outside and layer by layer
Wang et al. disclose multilayer kefiran (alcohol soluble protein)/gelatin (water soluble protein), wherein ratio and wt% are result effective variable that affect the surface wettability, water vapor barrier property (see e.g. abstract), color, light transmission (see e.g. 3.1), mechanical property and water barrier property (see e.g. 3.4, 3.5)

    PNG
    media_image3.png
    317
    598
    media_image3.png
    Greyscale

Chen in view of Liu et al., and Fei Liu et al. and Wang et al. discloses a content of the lipid-soluble plant essential oil progressively increases from inside to outside and layer by layer(see e.g. Liu et al. and it would also have been obvious to vary the various ingredient to be various gradient profile as suggested by Chen, and Wang et al. in order to achieve desired antibacterial property), a content of the water-soluble antioxidant progressively decreases from inside to outside and layer by layer(see e.g. Tea polyphenol (TP) with concentration gradient was then loaded into the middle and inner layer of the optimized multilayer film to achieve prolonged release property in abstract of Chen et al., furthermore, it would also have been obvious for a person with ordinary skills in the art to modify and vary the antioxidant profile as suggested by Wang et al. and Chen et al. in order to achieve desired antioxidant profile of the multilayer laminate);
As to claim 2. Chen in view of Liu et al., and Fei Liu et al. and Wang et al. disclose the gradient slow-release active composite film according to claim 1, wherein in the antioxidative hygroscopic internal layer, a mass percentage of the water-soluble antioxidant is 8-12 wt%(see e.g. containing 7.5% TP in 2.2.2 in Chen et al. Furthermore, it would have been obvious for a person with ordinary skills in the art to vary such as by increasing the antioxidant ingredient wt percentage of Chen in view of Liu et al., and Fei Liu et al  to be bigger than 7.5% in order to adjust the achieved antioxidant property and achieve a laminate with increased antioxidant property).
As to claim 3. Chen in view of Liu et al., and Fei Liu et al. disclose the gradient slow-release active composite film according to claim 2, wherein 
a mass ratio of the alcohol-soluble protein to the water-soluble protein is 1:(2-3) (see e.g. Zein/Gelatin stock solutions (15% w/v) (ZG) were obtained by dissolving gelatin and zein into 80% (v/v) acetic acid solution at certain mass ratio (Z/G 2:1, 1:1, 1:2) in 2.2.1. The zein/gelatin ratio in the middle layer affected the mechanical properties of films, indicating that the mechanical response of multilayer films can be regulated by the zein/gelatin ratio in middle layer in conclusion of Chen et al.).
Liu discloses starch can be 5-30%, and zein outer can be 5-30% in summary, claim 3. Thus it would have been obvious for a person with ordinary skills in the art to adjust each of the water soluble protein wt% and alcohol soluble protein wt% , and the combined wt% of the multilayer laminate including the antioxidative hygroscopic internal layer with a mass percentage of a mixture of the alcohol-soluble protein and the water-soluble protein is 5-30 wt%, and each of the multilayer in order to achieve desired water vapor barrier property, mechanical property and light transmission property of each of the layer within the multilayer laminate as suggested by Wang et al. (Wang et al. disclose multilayer kefiran (alcohol soluble protein)/gelatin (water soluble protein), wherein ratio and wt% are result effective variable that affect the surface wettability, water vapor barrier property (see e.g. abstract), color, light transmission (see e.g. 3.1), mechanical property and water barrier property (see e.g. 3.4, 3.5)). 5-30wt% overlaps with the claimed 20-40wt%. 

    PNG
    media_image3.png
    317
    598
    media_image3.png
    Greyscale


As to claim 4. Chen in view of Liu et al., and Fei Liu et al. and Wang et al. disclose the gradient slow-release active composite film according to claim 1, wherein in the gradient anti-microbial antioxidative intermediate layer, a mass percentage of a mixture of the alcohol-soluble protein and the water-soluble protein is 18-35 wt%; in the waterproof external layer, a mass percentage of the hydrophobic alcohol-soluble protein is 15-25 wt% (see discussion of claim 3, in particular, Wang et al. disclose multilayer kefiran (alcohol soluble protein)/gelatin (water soluble protein), wherein ratio and wt% are result effective variable that affect the surface wettability, water vapor barrier property (see e.g. abstract), color, light transmission (see e.g. 3.1), mechanical property and water barrier property (see e.g. 3.4, 3.5)).
As to claim 5. Chen in view of Liu et al., and Fei Liu et al. and Wang et al. disclose the gradient slow-release active composite film according to claim 1, wherein a number of the gradient anti-microbial antioxidative intermediate layer is 2 to 4(see e.g. Fig 3 of Chen, wherein the intermediate layer can have multiple layers due to gelatin and Zein gradient), and a number of the waterproof external layer is 1 to 3(see e.g. see e.g. layer is in direct contact with environment made of Zein, hydrophobic outer zein layer in 2.2.2 of Chen et al.).
As to claim 6. Chen in view of Liu et al., and Fei Liu et al. and Wang et al. discloses the gradient slow-release active composite film according to claim 1, wherein the alcohol-soluble protein is one of or a mixture of two or more of zein, wheat gliadin, hordein, kafirin and proso millet prolamin (see e.g. zein in Zein/Gelatin stock solutions (15% w/v) (ZG) were obtained by dissolving gelatin and zein into 80% (v/v) acetic acid solution at certain mass ratio (Z/G 2:1, 1:1, 1:2) in 2.2.1 in Chen et al.); 
the water-soluble protein is one of or a mixture of two or more of soybean protein, whey protein, casein, gelatin and broad bean protein (see e.g. gelatin in Zein/Gelatin stock solutions (15% w/v) (ZG) were obtained by dissolving gelatin and zein into 80% (v/v) acetic acid solution at certain mass ratio (Z/G 2:1, 1:1, 1:2) in 2.2.1 in Chen et al.); 
the lipid-soluble plant essential oil is one of or a mixture of two or more of oregano essential oil, cinnamon essential oil, clove essential oil, peppermint essential oil, thyme essential oil, tea tree essential oil, rosemary essential oil, citronella essential oil, wild rose essential oil, sweet orange essential oil, eucalyptus essential oil and rose essential oil(see e.g. see e.g. in summary, claim 3 of Liu et al.); and 
the water-soluble antioxidant is one of or a mixture of two or more of tea polyphenol, grape polyphenol, red wine polyphenol, apple polyphenol, rosmarinic acid, antioxidant of bamboo leaf and vitamin C(see e.g. Tea polyphenol (TP) with concentration gradient was then loaded into the middle and inner layer of the optimized multilayer film to achieve prolonged release property in abstract of Chen et al.).

 Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 

Discussion of the claim rejections under 35 U.S.C. 103 
Applicant argues Independent claim 1 of the present application is amended and recites at least the technical features that "…a content of the lipid-soluble plant essential oil progressively increases from inside to outside and layer by layer, a content of the water-soluble antioxidant progressively decreases from inside to outside and layer by layer". Applicant respectfully submits that the cited references do not teach or suggest the aforementioned features based on the rationale set forth below. 
Applicant argues First of all, Applicant wants to emphasize that the gradient slow-release active composite film protected by amended claim 1 has an inventive step compared to the prior art, as shown below. 
(a) Amended claim 1 provides a co-loading of water-soluble antioxidant and lipid-soluble plant essential oil (lipid-soluble antibacterial essential oil) in the same membrane system can be realized based on the phase-separated structure formed by the alcohol-soluble protein and the water-soluble protein and the affinity partitioning effect of different hydrophilic and hydrophobic active substances with different matrices. In detail, with the alcohol-soluble protein and the water-soluble protein as the membrane matrix, the macromolecular self-aggregation behavior of the alcohol-soluble protein can occur under a specific ratio in the binary polymer membrane matrix to form aggregates and distribute in the continuous matrix formed by the water-soluble protein, thereby forming a specific phase-separated structure.  Therefore, when the water-soluble antioxidant and the lipid-soluble plant essential oil are co-loaded in this phase-separated structure, the lipid-soluble plant essential oil is mainly distributed in the aggregates of alcohol-soluble protein after film formation due to hydrophobic interactions, and the water-soluble antioxidant is mainly distributed in the water-soluble protein continuous matrix; that is, for the lipid-soluble plant essential oil, the lipid-soluble plant essential oil is first encapsulated in the aggregates of alcohol-soluble protein and then encapsulated  by the water-soluble protein  continuous matrix.  The multiple encapsulated release structure can more effectively solve the problem of failure of volatilization of the lipid-soluble plant essential oil. 
Examiner’s response:
Liu et al. discloses the co-loaded membrane structure wherein antibacterial essential oil are added into the controlled-release antioxidant and antibacterial membrane such as  fat-soluble antibacterial essential oil is cinnamon essential oil, clove essential oil, oregano essential oil, peppermint essential oil, One or more mixtures of thyme essential oil, tea tree oil, rosemary essential oil, citronella essential oil, rose essential oil, sweet orange essential oil, eucalyptus essential oil and rose essential oil(summary of invention). Liu et al. discloses the water soluble natural antioxidant is tea polyphenol, the prolamin is zein. Liu discloses starch can be 5-30%, and zein outer can be 5-30% Liu et al. discloses essential oil can be 2.5-7.5% (see e.g. in summary, claim 3).
Thus applicant’s argument is not persuasive.  

Applicant argues (b) Amended claim I uses a mechanism of different retention mechanisms of active ingredients based on layered structure.  In detail, Amended claim  1 utilizes a multi-layer structure system, in which both the antioxidative hygroscopic internal layer and the gradient anti-microbial antioxidative intermediate layer are loaded with the water-soluble antioxidant. Therefore, the water-soluble antioxidant be released from the antioxidative hygroscopic internal layer in time in the early stage during a fresh-keeping packaging process, which means that the antioxidative hygroscopic internal layer plays an antioxidant role and inhibits the initial oxidation of the package contents. Furthermore, the gradient anti-microbial antioxidative intermediate layer can act as a reserve layer of the water-soluble antioxidant, reducing the exposure of the water-soluble antioxidant to the air and enabling the sustained release of the water-soluble antioxidant under the effect of the formed concentration gradient to maintain the effective concentration of the process. At the same time, both the antioxidative hygroscopic internal layer and the gradient anti-microbial antioxidative intermediate layer use the alcohol-soluble protein and the water-soluble protein as the membrane matrix, and the formed phase-separated structure can increase the tortuosity of release path of the water-soluble antioxidant, thereby controlling release rate of the water-soluble antioxidant and prolonging the duration of action of the water-soluble antioxidant. 
Examiner’s response:
Chen in view of Liu et al., and Fei Liu et al.  and Wang et al. disclose the gradient slow-release active composite film according to claim 1, wherein a number of the gradient anti-microbial antioxidative intermediate layer is 2 to 4(see e.g. Fig 3 of Chen, wherein the intermediate layer can have multiple layers due to gelatin and Zein gradient), and a number of the waterproof external layer is 1 to 3(see e.g. see e.g. layer is in direct contact with environment made of Zein, hydrophobic outer zein layer in 2.2.2 of Chen et al.).
Fig in Chen et al.

    PNG
    media_image1.png
    710
    790
    media_image1.png
    Greyscale

Fig in instant application

    PNG
    media_image2.png
    293
    642
    media_image2.png
    Greyscale

Thus the use of multiple different layer with different layer different retention mechanisms is not new. For the above reason, applicant’s argument is not persuasive. 

Applicant argues (c) In amended claim 1, the waterproof external layer uses the alcohol-soluble protein as a matrix to exhibit the waterproof property and protect the gradient anti-microbial antioxidative intermediate layer and the antioxidative hygroscopic internal layer. Through the structural design of gradient slow-release active composite film protected by amended claim 1, the water-soluble antioxidant can be protected from premature reaction with oxygen and light, and allowed to continuously migrate to the membrane surface to ensure a long-term oxidative stability, and effectively avoid the rapid volatilization of antibacterial components of the lipid-soluble plant essential oil (the lipid-soluble antibacterial essential oil) to maintain the antibacterial ability and obtain an unidirectional moisture resistance. 
The mixed matrix of alcohol-soluble protein and water-soluble protein protected by amended claim 1 is used as a film-forming substrate for the antioxidative hygroscopic internal layer and the gradient anti-microbial antioxidative intermediate layer, which utilizes the partitioned structure formed by phase separation after mixing the alcohol-soluble protein and the water-soluble protein under a specific ratio (the alcohol-soluble protein undergoes macromolecular self-aggregation to form aggregates that are distributed in the continuous matrix formed by the water-soluble protein), and utilizes the different affinity of the water-soluble antioxidant and the lipid-soluble plant essential oil (the lipid-soluble antibacterial essential oil) with the alcohol-soluble protein and the water-soluble protein, which makes the water-soluble antioxidant is mainly loaded in the water-soluble protein matrix, and the lipid-soluble plant essential oil (the lipid-soluble antibacterial essential oil) is mainly loaded in the aggregate of alcohol-soluble protein in the eradient anti-microbial antioxidative intermediate layer, and the release path of the loaded water-soluble antioxidant is also complicated by the formation of the phase-separated structure in the antioxidative hygroscopic internal layer. In summary, the above design of structures can delay the release of the water-soluble antioxidant and the lipid-soluble plant essential oil (the lipid-soluble antibacterial essential oil) while maintaining the effective concentration. 
Examiner respectfully disagrees:
As can see below, Chen also discloses external layer that is water protectant wherein has external layer, intermediate layer, and inner layer laminate structure. 
Fig in Chen et al.

    PNG
    media_image1.png
    710
    790
    media_image1.png
    Greyscale

Fig in instant application

    PNG
    media_image2.png
    293
    642
    media_image2.png
    Greyscale

Liu et al. discloses antibacterial essential oil are added into the controlled-release antioxidant and antibacterial membrane such as  fat-soluble antibacterial essential oil is cinnamon essential oil, clove essential oil, oregano essential oil, peppermint essential oil, One or more mixtures of thyme essential oil, tea tree oil, rosemary essential oil, citronella essential oil, rose essential oil, sweet orange essential oil, eucalyptus essential oil and rose essential oil(summary of invention). Liu et al. discloses the water soluble natural antioxidant is tea polyphenol, the prolamin is zein. Liu discloses starch can be 5-30%, and zein outer can be 5-30% Liu et al. discloses essential oil can be 2.5-7.5% (see e.g. in summary, claim 3). 
Both Chen et al. and Liu et al. are analogous in the field of controlled release membrane comprising water soluble protein and alcohol soluble protein, it would have been obvious for a person with ordinary skills in the art to modify the release laminate of Chen to also include 2.5-7.5% essential oil as taught by Liu in order to increase the antibacterial property of the membrane as suggested by Liu et al. 
Chen in view of Liu et al. does not discloses internal layer also comprise alcohol-soluble protein.
Fei Liu et al. discloses it is desired for gelatin film to incorporate different ratios tea polyphenols, and zein in external layer in order to prolong the shelf life of food within the controlled-release film. zein is alcohol-soluble protein. 
Both Chen in view of Liu et al., and Fei Liu et al. are analogous in the field of controlled release of gelatin film, it would have been obvious for a person with ordinary skills in the art to modify the gelatin inner layer of Chen in view of Liu et al. to also include zein as taught by Fei Liu et al. in order to prolong the shelf life of food within the controlled-release film as taught by Fei Liu et al.. 
For the above reason, applicant’s argument is not persuasive. 

Applicant argues Regarding the technical feature (1), Chen disclosed multilayer films with water barrier property and prolonged antioxidant activity, which is composed of Z layer, hybrid ZG-TP layer, and G-TP layer in this sequence. However, the G-TP layer as an internal layer is only composed of the water-soluble protein, which means that Chen fails to disclose any alcohol-soluble protein included in the internal layer of the multilayer films. 
Liu disclosed multilayer films composed of a hydrophilic antioxidant internal layer and a hydrophobic antimicrobial outer layer, while the hydrophilic antioxidant internal layer is only composed of starch, glycerine and tea polyphenol (the water-soluble antioxidant), and there is no alcohol-soluble protein and water-soluble protein in which. 
Fei Liu disclosed the getalin film includes TP (the water-soluble antioxidant) and chitosan hydrochlorider, while there is no alcohol-soluble protein in which (Applicant does not find any alcohol-soluble protein in the internal layer disclosed by Fei Liu). 
Wang disclosed rnultilayer films of Kaf-Kaf/Gel-Gel, while there is no water-soluble antioxidant in which. 
 Therefore the technical feature (1) regarding the composition of the antioxidative hygroscopic internal layer could not be obtained by Chen, Liu, Fei Liu, Wang and a combination thereof. 
Examine respectfully disagrees:
Fei Liu et al. discloses it is desired for gelatin film to incorporate different ratios tea polyphenols, and zein-caiseinate in order to prolong the shelf life of food within the controlled-release film in page 212.
alcohol soluble protein including zein, water soluble protein including casein.
Thus Chen, Liu, Fei Liu, Wang teaches technical feature 1. 
For the above reason, applicant’s argument is not persuasive. 
 
Applicant argues Regarding the technical feature (2), Chen, Fei Liu and Wang failed to disclose the issue pertaining how to make the water-soluble antioxidant and the lipid-soluble plant essential oil (the lipid-soluble antibacterial essential oil) be loaded in the same membrane system and have long-lasting antioxidative and antibacterial properties at the same time. In addition, the hybrid ZG-TP layer disclosed by Chen does not include any lipid-soluble plant essential oil, and neither Fei Liu nor Wang discloses any technical solutions pertaining the lipid-soluble plant essential oil. 
 Liu disclosed the water-soluble antioxidant is separately and directly loaded in the internal layer of water-soluble starch, and the lipid-soluble plant essential oil is directly loaded in the outer layer of alcohol-soluble protein, so as to solve the technical problem pertaining the antioxidant effect and the antibacterial effect respectively present in different layers in the same membrane system, which does not refer to how to make the water-soluble antioxidant and the lipid-soluble plant essential oil (the lipid-soluble antibacterial essential oil) be loaded in the same membrane system and have long-lasting antioxidative and antibacterial properties at the same time. 
In detail, Liu disclosed the lipid-soluble antibacterial essential oil is used to form the hydrophobic antimicrobial "outer" layer, and the hydrophobic antimicrobial "outer" layer is only composed of the alcohol-soluble protein layer including the lipid-soluble antibacterial essential oil, as shown below.
Furthermore, Liu disclosed a ratio of the lipid-soluble antibacterial essential oil and the alcohol-soluble protein is (0.005-0.15) mL:1g, not 2.5-7.5 wt% stated in this Office Action, which is a relationship between the water-soluble antioxidant and the starch in the hydrophilic antioxidant "internal" layer. In reality, Liu failed to disclose any technical feature pertaining mass percentage of the lipid-soluble antibacterial essential oil, and Liu also disclosed the composition of the hydrophobic antimicrobial "outer" layer is different from the composition of the gradient anti-microbial antioxidative intermediate layer protected by amended claim 1. 
Therefore the technical feature (2) regarding the composition of the gradient anti-microbial antioxidative intermediate layer could not be obtained by Chen, Liu, Fei Liu, Wang and a combination thereof. 
Examiner respectfully disagrees:
Chen in view of Liu et al., and Fei Liu et al.  and Wang et al. disclose the gradient slow-release active composite film according to claim 1, wherein a number of the gradient anti-microbial antioxidative intermediate layer is 2 to 4(see e.g. Fig 3 of Chen, wherein the intermediate layer can have multiple layers due to gelatin and Zein gradient), and a number of the waterproof external layer is 1 to 3(see e.g. see e.g. layer is in direct contact with environment made of Zein, hydrophobic outer zein layer in 2.2.2 of Chen et al.).
Liu et al. discloses antibacterial essential oil are added into the controlled-release antioxidant and antibacterial membrane such as  fat-soluble antibacterial essential oil is cinnamon essential oil, clove essential oil, oregano essential oil, peppermint essential oil, One or more mixtures of thyme essential oil, tea tree oil, rosemary essential oil, citronella essential oil, rose essential oil, sweet orange essential oil, eucalyptus essential oil and rose essential oil(summary of invention). Liu et al. discloses the water soluble natural antioxidant is tea polyphenol, the prolamin is zein. Liu discloses starch can be 5-30%, and zein outer can be 5-30% Liu et al. discloses essential oil can be 2.5-7.5% (see e.g. in summary, claim 3). 
Both Chen et al. and Liu et al. are analogous in the field of controlled release membrane comprising water soluble protein and alcohol soluble protein, it would have been obvious for a person with ordinary skills in the art to modify the release laminate of Chen to also include 2.5-7.5% essential oil as taught by Liu in order to increase the antibacterial property of the membrane as suggested by Liu et al. 
Chen in view of Liu et al. does not discloses internal layer also comprise alcohol-soluble protein.
Fei Liu et al. discloses it is desired for gelatin film to incorporate different ratios tea polyphenols, and zein in order to prolong the shelf life of food within the controlled-release film. 
Both Chen in view of Liu et al., and Fei Liu et al. are analogous in the field of controlled release of gelatin film, it would have been obvious for a person with ordinary skills in the art to modify the gelatin inner layer of Chen in view of Liu et al. to also include zein as taught by Fei Liu et al. in order to prolong the shelf life of food within the controlled-release film as taught by Fei Liu et al.
It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference of the gradient ratio or % among layers within the laminate layer to achieve desired controlled release. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
For the above reason, applicant’s argument is not persuasive. 

Applicant argues In the prior art, there is no technical contents for preparing a gradient slow-release active composite film by a specific compounding process, and PHOSITA cannot predict that which effect(s) could be achieved by combining the alcohol-soluble protein, the water-soluble protein, the lipid-soluble plant essential oil and the water-soluble antioxidant in a specific ratio. Under the premise that the technical problems solved by amended claim I and the prior art are different from with each other, it is impossible to apply the water-soluble antioxidant in the inner layer including the alcohol-soluble protein and the water-soluble protein and to apply the lipid-soluble plant essential oil and the water-soluble antioxidant in the intermediate layer including the alcohol-soluble protein and the water-soluble protein. 
In addition, Applicant supplements data pertaining the microstructure of the water-soluble antioxidant and the lipid-soluble plant essential oil (the lipid-soluble antibacterial essential oil) in the gradient anti-microbial antioxidative intermediate layer of amended claim 1. 
In light of the above, the deficiencies of Chen could not be cured by Liu, Fei Liu, and Wang and amended claim 1 exhibits the advantageous effects; therefore, withdrawal of the 35 U.S.C. 103 rejection for amended claim 1 is respectfully requested. For at least the same reasons, amended claim 1 and its dependent claims also patently define over the cited reference as a matter of law. In re Fine, 837 F.2d 1071 (Fed. Cir. 1988). 
Examiner respectfully disagrees:
 It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference of the gradient ratio or % among layers within the laminate layer to achieve desired controlled release. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Laminate layer has been taught by prior arts, gradient ratio or % has been taught by prior arts, the use of alcohol-soluble protein, the water-soluble protein, the lipid-soluble plant essential oil all have been taught by prior arts and nothing is unexpected. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pedersen et al. (US20120039981).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783